Case: 1:19-cv-03547 Document #: 15-1 Filed: 06/05/19 Page 1 of 5 PageID #:417




                         EXHIBIT 1
                Case: 1:19-cv-03547 Document #: 15-1 Filed: 06/05/19 Page 2 of 5 PageID #:418




BUSINESS / GOVERNMENT AND TRADE


Fake Fashion Products Top U.S.
Seizures
The total MSRP value of a wide range of counterfeit goods seized in
fiscal year 2016 was $1.38 billion.
By Kristi Ellis on January 17, 2017


                                                                                         ESSENTIALIST
                                                                                             TODAY'S MUST READ




                                                                                                      Yoox Net­a­
                                                                                                      porter Sales Up
                                                                                                      12.4% in 2016



                                                                                       LATEST GALLERIES
   Fashion brands were encouraged to work more closely with law enforcement agencies
   to fight counterfeiting.
   Courtesy



WASHINGTON — Counterfeit fashion items topped federal
government seizures in ﬁscal year 2016, which culminated in a
total of $1.38 billion based on the manufacturers’ suggested
retail price.

The collaborations between U.S. Customs and Border Protection
and U.S. Immigration and Customs Enforcement’s Homeland
Security Investigations resulted in total intellectual property
rights seizures of more than 31,560, according to a U.S.
                                                                                        Bella Hadid Stars in Campaign
government report.                                                                       for Her Favorite Childhood
                                                                                                Luxury Brand



Federal authorities arrested 451 people, obtained 304
Federal authorities arrested 451 people,
           Case: 1:19-cv-03547           obtained
                                   Document       304 Filed: 06/05/19 Page 3 of 5 PageID #:419
                                              #: 15-1
indictments and received 272 convictions related to intellectual
property crimes in the ﬁscal year.

“Products that infringe on U.S. trademarks, copyrights and
patents threaten the health and safety of American consumers,
the U.S. economy and our national interests,” said CBP
Commissioner R. Gil Kerlikowske. “This record-breaking year of
IPR seizures highlights the vigilance of CBP and ICE personnel
in preventing counterfeit goods from entering our stream of
commerce and their dedication to protecting the American
people.”

In ﬁscal year 2016, bogus apparel and accessories were again the
top two product categories for number of IPR infringing                         Trina Turk RTW Fall 2017
shipments seized.

Oﬃcials made 6,406 seizures of bogus apparel and accessories,
valued at $110.8 million and representing 20 percent of all
counterfeit seizures.

Based on MSRP value, watches and jewelry continued to be the
top products seized, with a value of more than $635.5 million.
Handbags and wallets were second with seizure estimated in
value at more than $234 million.

Oﬃcials also seized $51.2 million worth of counterfeit footwear.

China remained the primary source economy for counterfeit
                                                                           They Are Wearing: India Art Fair
and pirated goods seized, accounting for a total estimated MSRP
value of $616 million, or 45 percent of the estimated MSRP value
of all seizures. Hong Kong was again the second-largest source
of IPR infringing shipments, accounting for nearly $600 million,                           FREE ALERTS & NEWSLETTERS

or 43 percent of the total MSRP value.                                       Enter your email addressSIGN UP
                                                                          PRIVACY POLICY
A special mobile IPR enforcement team led by
Customs conducted 11 operations and made 2,680 counterfeit
seizures of goods valued more than $85 million.                          SOCIAL STUDIES

Oﬃcials said joint operations with international partners also
netted signiﬁcant seizures including. For example, in an April
2016 operation with the General Administration of China and
U.S. Customs, authorities made 1,400 seizures of automobile
parts, consumer electronics, identiﬁcation tags and labels, and
pharmaceuticals.

In addition, prior to Super Bowl 50, U.S. agencies along with
In addition, prior to Super Bowl 50, U.S. agencies along with
                Case: 1:19-cv-03547 Document #: 15-1 Filed: 06/05/19 Page 4 of 5 PageID #:420
Hong Kong Customs and the Mexican Servicio de
Administración Tributaria, conducted “Operation Team Player”
to crack down on the illegal importation of counterfeit sports-
related merchandise.

“Counterfeiters can sell bogus goods through social media
platforms, popular e-commerce sites, and seasonal storefronts,
and will attempt to exploit consumer enthusiasm, especially
during major shopping seasons, to peddle dangerous,
substandard items,” said Daniel Ragsdale, deputy director of
                                                                                                                                                  Victoria Justice and
ICE. “The collaborative IP enforcement between ICE and CBP                                                                                            Rebecca Minko

has kept dangerous counterfeit goods out of critical supply                                                       @wwd
                                                                                                BFF moment between Nicole Richie and Rachel
chains managed by government and business, and the IPR                                          Zoe at the designer's see­now­buy­now show last

Center remains committed to developing and supporting                                              night. #wwdfashion (📷: @bucknerphoto)


eﬀective enforcement actions going forward.”


         counterfeit goods



0 Comments           WWD                                                    
                                                                            1   Login

 Recommend           ⤤ Share                                          Sort by Newest



  Start the discussion…




                             Be the first to comment.



✉ Subscribe d Add Disqus to your site Add Disqus Add            🔒 Privacy




More From Our Brands




FOOTWEAR NEWS                      FAIRCHILD SUMMITS & EVENTS               VARIETY                               BGR

Lady Gaga Addresses Body           2017 WWD Digital Forum: Los              Thekla Reuten joins Jennifer          Amazon’s 15 best daily deals:
Shamers on Instagram After         Angeles                                  Lawrence in Fox’s ‘Red                Unlocked Android phones,
Super Bowl Performance                                                      Sparrow’ (EXCLUSIVE)                  laptops, waterproof wireless
                                                                                                                  speaker, more
5h Ago                             7d Ago                                   5h Ago                                4h Ago
Case: 1:19-cv-03547 Document #: 15-1 Filed: 06/05/19 Page 5 of 5 PageID #:421
      © Copyright 2017 ­ Penske Media Corporation
